Title: Jefferson’s Account of Expenses, with Order on Treasurer, 31 May 1784
From: Jefferson, Thomas
To: Ambler, Jaquelin (Jacquelin)





The Commonwealth of Virginia to Th: Jefferson Dr.



1783.

Dollars


Oct. 25.
—Nov. 3. To travelling to Prince-town 10 days.
  80.



To attending on Congress from Nov. 4. to Mar. 11. inclus. 190 Days
1520.




1600.



Cr.



1783.




Sep. 30.
By cash by Colo. Monroe    13. guineas = 60⅔ Dollars     7. Louis = 32 Doll.
  92⅔


1784.




Feb. 14.
By
  Mr. Harrison’s bill
  on Holker
  for
 433⅓


Mar. 6.
By
  do.
  on do.
  for
   333⅓


Apr. 30.
By
  do.
  on Morris
  for
   333⅓


May 11.
My my draught in favor Jas. Madison esqr.
   407⅓




1600.



Sir
Annapolis May 11. 1784.
Be pleased to pay to James Madison esq. four hundred and seven dollars and one third, being the balance due to me as one of the delegates in Congress for the Commonwealth of Virginia, and you will oblige Sir Your very humble servt.,

Th: Jefferson


The Honble Jaquelin Ambler
Treasurer of Virginia

